Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 February 1796
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Monticello Feb. 14. 96.

  We are all well here, my dear daughter, and Jefferson particularly so. He often repeats that you told a story, ‘that you did,’ when you got into the carriage and said you would come back for him. His cheeks swell with emphasis as he asseverates this. We are just beginning our demolitions, and find they will be very troublesome. It was high time to do it, from the rotten state in which we found some of our timbers.—The first time Mr. Randolph goes to Richmond, I will ask the favor of him to call on Swan, the cabinet maker, who is agent for Mr. Lownes my iron merchant in Philadelphia. Lownes is in arrears with me twenty three hundred weight of nailrod, and informed me that Swan had standing directions from him to furnish at all times any quantities I should call for. I wrote to Mr. Swan a month ago to know if he could furnish me this 23. € weight, but have no answer, and from his inattention to business, expect to get none, unless Mr. Randolph will be so good as to call on him, and write me his answer, and by no means trust to his doing  it himself. Adieu affectionately my dear Martha; kisses to Anne, and my best salutations to Mr. Randolph.
